Concurring opinion by
FOLEY, J.
I concur in the decision reached by the majority because “viewing the evidence in the light most favorable to the State, there is substantial evidence to support the conclusion of the trier of fact” that Defendant Appellant Randolph Earl Bush committed the offense of Harassment, in violation of Hawaii Revised Statutes § 711-1106(l)(f) (Supp.2001). State v. Hirayasu, 71 Haw. 587, 590, 801 P.2d 25, 26 (1990) (internal quotation marks omitted). I agree with the majority that Bush’s failure to request that the trial court make special findings as to Bush’s state of mind precludes Bush from raising this issue on appeal. Hawai'i Rules of Penal Procedure Rule 23; State v. Bigelow, 2 Haw.App. 654, 638 P.2d 873, 874 (1982) (general finding of guilt sufficient when no request for special finding).